Title: To James Madison from Thomas Jefferson, 16 February 1814
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Feb. 16. 14.
        
        A letter from Colo. Earle of S.C. induces me to apprehend that the government is called on to reimburse expences to which I am persuaded it is no wise liable either in justice or liberality. I inclose you a copy of my answer to him, as it may induce further enquiry, & particularly of Genl. Dearborn. The Tennisee Senators of that day can also give some information. We have not yet seen the scheme of the new loan but the continual creation of new banks cannot fail to facilitate it; for already there is so much of their trash afloat that the great holders of it shew vast anxiety to get rid of it. They percieve that now, as in the revolutionary war, we are engaged in the old game of Robin’s alive. They are ravenous after

lands, and stick at no price. In the neighborhood of Richmond, the seat of that sort of sensibility, they offer twice as much now as they would give a year ago. 200 millions in actual circulation, and 200. millions more likely to be legitimated by the legislative sessions of this winter, will give us about 40. times the wholesome circulation for 8. millions of people. When the new emissions get out, our legislatures will see, what they otherwise cannot believe, that it is possible to have too much money. It will ensure your loan for this year; but what will you do for the next? For I think it impossible but that the whole system must blow up before the year is out: and thus a tax of 3. or 400 millions will be levied on our citizens who had found it a work of so much time and labour to pay off a debt of 80. millions which had redeemed them from bondage. The new taxes are paid here with great cheerfulness, those on stills & carriages will be wonderfully productive. A general return to the cultivation of tobo. is taking place, because it will keep. This proves that the public mind is made up to a continuance of the war. Ever affectionately your’s
        
          Th: Jefferson
        
      